internal_revenue_service number release date index numbers legend cc dom it a plr-110977-99 date college w x y z dollar_figurea dollar_figureb dollar_figurec dear this is in reply to your ruling_request dated date on behalf of college this request was supplemented with additional information dated date date and date issue whether contributions to college are deductible under sec_170 of the internal_revenue_code where college plans but is not obligated to use the contributions to build new fraternity houses as part of its policy of providing adequate student housing conclusion contributions to college under the represented facts are deductible under sec_170 where college plans but is not obligated to use the contributions to build new fraternity houses as part of its policy of providing adequate student housing subject_to the usual rules of sec_170 including percentage limitations and substantiation requirements for any contribution of dollar_figure or more facts college is a non-profit corporation organized and operated exclusively for educational_purposes college is exempt from federal income_taxation under sec_501 and is not a private_foundation within the meaning of sec_509 college is an organization described in sec_170 college has an enrollment plr-110977-99 of approximately w full-time students approximately x of those students live in student housing furnished by college y live in fraternity houses and the remainder live in private residences in the surrounding area there are several fraternities chartered at college with a total membership of approximately z students each of the fraternities is based in a separate fraternity house all of which are located on real_property owned by college each fraternity leases the land on which its fraternity house is located pursuant to a land lease agreement with college the fraternity houses themselves are owned by the separate fraternities over the past several years the physical condition of the fraternity houses has declined to such an extent that college has concluded that the present structures do not measure up to the standards established by college for safe and proper student housing in order to modernize and provide additional housing for its students college’s board_of trustees has decided that college should undertake a fund-raising drive to help defray the costs of constructing new housing for college students who are fraternity members college plans to undertake a program under which it will construct new housing for each fraternity that elects to participate in the program college estimates that the cost to construct each of the new fraternity houses will be approximately dollar_figurea college will pay to participating fraternities the appraised fair_market_value of their existing fraternity houses in consideration for the early termination of their respective land lease agreements college estimates that each fraternity’s equity fair_market_value less mortgage in its existing fraternity house ranges from approximately dollar_figureb - dollar_figurec college then will construct new housing for each participating fraternity at a new site on college’s campus participating fraternities are required to contribute the amount received for termination of their respective land leases after satisfying any mortgage to the cost of the construction of their new houses college will conduct the fund-raising drive to reduce the costs of building the new fraternity houses none of the contributions to college made pursuant to the fund-raising drive will be used by college to pay to participating fraternities the appraised fair_market_value of their existing fraternity houses in the event the fund-raising drive does not generate the support necessary to defray all of the costs of the new fraternity houses college will commit separate assets from its general fund to defray such costs based on its belief that it will be able to replenish such assets from sources such as other unrestricted plr-110977-99 contributions or gifts to college and room rentals with respect to the houses of the participating fraternities each participating fraternity ultimately will be provided comparable accommodations college will control and determine the amounts spent on the house of a participating fraternity as well as the size character and architecture of the accommodations college will be responsible for hiring architects engineers consultants and contractors for any renovations and will be responsible for all interim financing the program will be consistent with college’s policy with respect to student housing other than fraternity housing contributors will have the opportunity to express a preference that their contributions be used to construct the house of a specific participating fraternity college will keep records permitting it to account separately for funds contributed that are the subject of contributor preferences contributors will be informed that college will attempt to honor their preferences contributors also will be informed that college will not be obligated to honor those preferences that such a preference will not restrict or limit college’s full ownership rights in the contributions and that college will be able to use the contributions for any purpose the contributions will be expended only by college college and the participating fraternities will enter into written lease agreements under which college will lease the fraternity houses to the participating fraternities for an initial term of five years those leases shall be automatically renewed for not more than six successive five-year terms unless notice is given by either party either party may terminate the lease upon eighteen months prior written notice to the other party provided that the party wishing to terminate the lease is not otherwise in default under any terms of the lease agreement upon such termination neither party will have any further obligations other than those already accrued in addition college will have the right to terminate a lease if a participating fraternity is in default of its obligations under the lease agreement under the terms of the lease the rental rate for the fraternity houses will be adjusted annually and will be based on a rate per occupant that will be the same as the rental rate that college charges other students for comparable student housing the prevailing rate the lease will set forth the number of students that each fraternity house will accommodate the occupancy number rental amounts will be a function of each participating fraternity’s occupancy number and the prevailing rate plr-110977-99 the occupants of the fraternity houses will be subject_to all college rules and regulations regarding student housing members of each participating fraternity however will have the exclusive right to occupy and use their respective fraternity houses upon termination of the participating fraternity’s lease college will pay to the participating fraternity their equity amount existing at such time the equity amount will be calculated by dividing the amount contributed by the fraternity to the cost of the new fraternity house by the final cost of the new fraternity house then multiplying the quotient by the fair_market_value of the fraternity house at the time of the termination of the lease law sec_170 allows as a deduction subject_to certain limitations and exceptions any charitable_contribution as defined in subsection c payment of which is made within the taxable_year sec_170 defines a charitable_contribution as a contribution or gift to or for_the_use_of certain organizations meeting specific criteria including an educational_organization sec_170 disallows a deduction for a charitable_contribution of dollar_figure or more unless the taxpayer substantiates the contribution by a contemporaneous written acknowledgment of the contribution by the donee organization that meets the requirements of sec_170 sec_170 requires that the acknowledgment include the following information the amount of cash and a description but not the value of any property other than cash contributed whether the donee organization provided any goods or services in consideration in whole or in apart for any property contributed and a description and good_faith estimate of the value of any goods or services provided or if such goods or services consist solely of intangible religious benefits a statement to that effect revrul_69_573 1969_2_cb_125 holds that a college fraternity that maintains a chapter house for active student members is exempt from federal income_taxation under sec_501 rather than sec_501 therefore contributions to the fraternity are not deductible under sec_170 revrul_60_367 1960_2_cb_73 holds that contributions made to a college through a fund raising program for the purpose of acquiring or constructing a housing facility for use by a designated fraternity are deductible under sec_170 the college owns the houses and rents the dwellings to fraternity groups on plr-110977-99 short-term leases at rates closely comparable to the rentals charged by the college for similar housing facilities although donors are permitted to designate a particular fraternity the only practical benefit of the designation is that a specific chapter house might be finished ahead of the others the funds are not used for improvements on structures owned by anyone other than the college revrul_60_367 further states that in order for the gift to be deductible it must be in reality a gift to the college and not a gift to the fraternity by using the college as a conduit the college must have the attributes of ownership in respect of the donated property and its rights as an owner must not as a condition of the gift be limited by conditions or restrictions which in effect make a private group the beneficiary of the donated property in addition the revenue_ruling states that the college should as an owner be free to use the property acquired with the gift as its future policy suggests or requires analysis in the present case college has determined that as part of its policy of providing safe and proper housing for its students college should conduct a fund-raising drive to fund a program to build new housing for college students who are fraternity members to the extent the fund-raising drive does not generate the support necessary to defray all the costs of the program college will commit separate assets from its general fund to defray such costs thus college has committed itself to providing appropriate housing for all fraternity members college will own the new fraternity houses and lease them to the participating fraternities pursuant to five-year renewable leases the rental rate for the fraternity houses will be adjusted annually during the term of the lease and will be based on a rate per occupant that will be the same as the rental rate that college charges other students for comparable student housing thus the rental rates charged by college for the fraternity housing will be closely comparable to rates charged by college for similar housing facilities college’s right to terminate the lease at any time upon giving eighteen months notice causes the leases to be substantially_similar to the short-term leases considered in revrul_60_367 if it exercises its right to terminate the lease upon giving eighteen months notice college shall have no further obligations with respect to the fraternity house except for obligations already accrued under the lease thus college will be able to use the fraternity houses as its future policy suggests or requires plr-110977-99 college will control and determine the amounts spent on each fraternity house as well as the size character and architecture of the accommodations college will accept contributions designated for the benefit of a particular fraternity only with the understanding that such designation will not restrict or limit college’s full ownership rights in either the donated property or property acquired by use of the donated property in addition none of the funds raised will be expended or used by any entity other than college the contributions will be used only for property owned by college any equity that the participating fraternities have in the new fraternity houses will be relatively small therefore as in revrul_60_367 the contributions are in reality gifts to college accordingly we conclude that contributions made to college for the purpose of building new fraternity houses will qualify for a charitable_contribution_deduction under sec_170 subject_to the limitations provided by that section for gifts of dollar_figure or more the donor will have to substantiate the contribution by a contemporaneous written acknowledgment by the college that meets the requirements of sec_170 no opinion is expressed concerning the federal_income_tax consequences of these contributions under any other provision of the internal_revenue_code a copy of this ruling should be attached to taxpayer’s federal_income_tax returns for the tax years affected this ruling is directed only to the taxpayer requesting it sec_6110 provides that this ruling may not be used or cited as precedent sincerely assistant chief_counsel income_tax accounting by michael d finley chief branch enclosure copy for sec_6110 purposes cc
